[Cite as State v. Walls, 2014-Ohio-3502.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100801



                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                  CAMERON S. WALLS
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-12-569419-A

        BEFORE:           Stewart, J., Blackmon, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED: August 14, 2014
ATTORNEYS FOR APPELLANT

Robert L. Tobik
Cuyahoga County Public Defender

Jeffrey Gamso
Assistant Public Defender
310 Lakeside Avenue
Suite 200
Cleveland, OH 44113



ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Joseph J. Ricotta
Brett Hammond
Anthony T. Miranda
Assistant County Prosecutors
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} As part of a guilty plea to the charge of receiving a diamond ring as stolen

property, defendant-appellant Cameron Walls agreed that he would pay restitution in an

amount to be determined at sentencing. The person who bought the ring testified that he

paid $3,200 for it, but offered no receipts or appraisals to verify that statement, nor did he

describe the size or quality of the diamonds. Walls’s sole assignment of error on appeal

is that this testimony was insufficient to establish the value of the ring.

       {¶2} R.C. 2929.18(A)(1) permits the court to order restitution as a financial

sanction “in an amount based on the victim’s economic loss.” “Economic loss” is

defined by R.C. 2929.01(L) as “any economic detriment suffered by a victim as a direct

and proximate result of the commission of an offense[.]” The court may consult several

sources when determining the amount of economic loss, including “an amount

recommended by the victim[.]” R.C. 2929.18(A)(1). Although the decision to impose

restitution is discretionary with the court, its determination of the amount of loss is a

factual question that we review under the competent, credible evidence standard. State v.

Warner, 55 Ohio St. 3d 31, 69, 564 N.E.2d 18 (1990); State v. Didion, 173 Ohio App. 3d
130, 2007-Ohio-4494, 877 N.E.2d 725, ¶ 20 (3d Dist.).

       {¶3} The ring was purchased from a New York jeweler as an anniversary gift for

the purchaser’s wife. The purchaser did not have a receipt nor could he obtain a copy of

the receipt because the jeweler had gone out of business. He likewise had no appraisals
on the ring, nor was it insured.     Nevertheless, the purchaser firmly recalled paying

$3,200 for the ring: “I had paid $1,200 for her wedding ring that I roughly got her about

4 or 5 years earlier. And I wanted to up the ante on a more beautiful, nice ring, and that

was what I wanted to pay. I wanted to pay around $3,000. It turned out to be $3,200.”

Tr. 28. Although the purchaser had no written documentation of the purchase price, he

did describe the ring as being custom-made with “a white gold link and the diamonds

went around the top of the ring,” further stating, “[t]hat’s the way my wife enjoyed it. She

liked that kind of setting. I made sure that each stone or diamond went around there. It

was good diamonds. So each one was a good diamond to make it more beautiful, I guess

should [sic] I say.” Id.

       {¶4} Walls argues that the value of the ring could not be proven merely upon a

declaration of the amount of the loss. He maintains that under the circumstances, the

state was required to offer documentary evidence of value because he had no ability to

rebut the purchaser’s declaration.

       {¶5} The court could find the purchaser’s testimony was competent and credible

evidence supporting the economic detriment suffered by the victim. While a receipt or

appraisal may have been superior evidence of the ring’s value, there were no heightened

evidentiary standards required to prove the amount of loss. We presume that an owner of

property has special knowledge of the value of that property and is qualified to express an

opinion concerning it. See, e.g., Tolkes & Son, Inc. v. Midwestern Indemn. Co., 65 Ohio

St.3d 621, 625, 605 N.E.2d 936 (1992) (the “owner-opinion” rule presumes that owners
of personal or real property are “generally quite familiar with their property and its

value,” and are “permitted to testify on value by virtue of their ownership alone.”); State

v. Pesec, 11th Dist. Portage No. 2006-P-0084, 2007-Ohio-3846, ¶ 40. This presumption

is consistent with the R.C. 2919.18(A)(1) directive that the victim of a crime who suffers

economic loss can recommend the amount of that loss.

       {¶6} The court was free to believe the purchaser because his firm recollection of

the price he paid for the ring meets all the standard criteria for what constitutes credible

evidence. As Walls concedes, his guilty plea necessarily admitted his possession of the

ring, so the purchaser’s loss was palpable. The stated purchase price of the ring fell

within the dollar range for a fifth-degree felony count of receiving stolen property under

R.C. 2913.51(A) (between $1,000 and $7,500), so it provided a reasonable basis for the

amount of the loss. The purchaser’s opinion concerning the value of the ring was subject

to cross-examination, and defense counsel did question the purchaser about his failure to

produce a receipt or other documentary evidence to prove the ring’s value. It was left to

the court to determine the ring’s value as a question of fact, primarily on the basis of

whether it found the purchaser’s testimony credible.

       {¶7} In concluding that the court had competent, credible evidence of the ring’s

value, we note that Walls’s reliance on our decision in State v. Marbury, 104 Ohio

App.3d 179, 661 N.E.2d 271 (8th Dist.1995), is not on point. In Marbury, we reversed

an order of restitution for want of evidence because the amount ordered was purely

speculative. The owner of a restaurant, suspicious that his night manager was stealing
from the till, installed a surveillance camera that documented the night manager stealing

$310 in one week. Based on the owner’s testimony that his gross receipts increased after

he fired the night manager, the court ordered an award of restitution of $300 per week for

a period of 66 weeks — the length of time that the night manager worked at the restaurant

— but reduced that amount by roughly one-third, for a total amount of restitution of

$12,000.   We held that “the restitution amount ordered cannot be said to bear a

reasonable relationship to the actual losses suffered since the actual losses were never

shown with reasonable certainty * * *.” Id. at 181-182. In this case, there was no

guess-work — the purchaser firmly recalled the purchase price of the ring, so the amount

of loss was established with reasonable certainty.

       {¶8} The assigned error is overruled.

       {¶9} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
MELODY J. STEWART, JUDGE
PATRICIA ANN BLACKMON, P.J., and
TIM McCORMACK, J., CONCUR